Chief Justice Mercur
delivered tbe opinion of the court,
It is well settled that an agreement in consideration of stifling or compounding a criminal prosecution or proceeding for a felony or a misdemeanor of a public nature is void: Riddle v. Hall, 3 Out., 116. There are, however, misdemeanors of an inferior class in which the public is presumed to have less interest. They are assumed to affect chiefly the parties especially aggrieved thereby. The settlement of offences of this class is not illegal, and therefore an agreement between the offender and tbe party aggrieved, to settle one of this kind is not invalid. Section 9 of the Act of 31st March, 1860, Pur. Dig., 377, authorizes the magistrate or the court to which the proceedings have been returned, to permit the? settlement of such offences. The obtaining of money by means of false and fraudulent representations, with intent to cheat and defraud is an offence for which there would also be a remedy by action, and may be settled. There was therefore no error in entering judgment for want of a sufficient affidavit of defence.
Judgment affirmed.